Order entered February 25, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00244-CV

 BRIDGET JEAN BROWN PARSON A/K/A BRIDGET BROWN PARSON
              A/K/A BRIDGET PARSON, Appellant

                                        V.

         DEUTSCHE BANK OCWEN LOAN SERVICING, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-18302

                                     ORDER

      By order dated October 22, 2020, we abated this appeal due to appellant’s

bankruptcy filing. Through another appeal pending in this Court, appellant has

informed the Court that her bankruptcy proceeding has concluded. Accordingly,

we REINSTATE this appeal.

      By letter dated July 20, 2020, we questioned our jurisdiction over this appeal

and instructed appellant to file, by August 6, 2020, a letter brief addressing our

concern. A copy of this letter is enclosed with this order. As a courtesy, the Court
extends the deadline for appellant to file a letter brief to March 17, 2021.

Appellee may file any response within ten days of appellant’s letter brief. We

caution appellant that failure to file a letter brief by March 17, 2021 may result in

dismissal of the appeal without further notice.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE